Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 03/28/2022, have been overcome by the applicant’s arguments and the amendment. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
1. Delisle et al (US 2019/0304322 A1) teaches a method of obtaining dynamic data from a plurality of interactive computer simulation stations and constructing the dataset having the target time step is performed for the plurality of interactive computer simulation stations.
2. Kakui (US 2015/0254125 A1) teaches a method of monitoring an information processing system, and relates to an apparatus and the like for providing a service of remotely monitoring the operational status of an information processing system, detecting a warning sign that indicates a failure will occur in the system, and notifying the detected warning sign. This method includes identifying and storing the system ID and model ID.
3. Anastasi et al (US 2017/0104819 A1) teaches a method of synchronizing plurality of simulations. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including: Claim 6. 
Claims 1 and 11: 
“acquiring the useful intermediate data from the model state management information using the received identifier of the model and the received predetermined state, by the management device; and setting the acquired useful intermediate data to the model, and issuing a command to start the simulation from the predetermined state to the simulator, by the management device.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-5 and 7-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148